Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1, 2, 6, 9, 12, 13, 15, 26, 48, 49, 51, 63, 76, 77, 78, 82, 85, 87, 88, and 92 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach in combination with the other limitations of the independent claims a heating element of carbon composite material comprising  composite material, comprising: a carbon composite material layer, comprising a film-like material mainly consisted of carbon material with an sp2 hybrid structure, wherein the film-like material has a surface resistance of 0.01 O/sq to 100 0/sq and a power density of 50~10000W/m¢? at a driving voltage of 1 to 1000 V when being bent more than one million times, the film-like material has a surface resistance of being maintained at 95% or more, a tensile strength of 50~2000MPa, a thickness of 1~1000um, a temperature rise of 10°C~250°C, and a high temperature and high humidity resistance change of <5%, a high, a heating film of carbon composite material and a heat sink, wherein at least one side surface of the heating film of carbon composite material is attached and thermally connected to the heat sink, and the heating film of carbon composite material is electrically connected to the electrode, wherein the heating film of carbon composite material comprises a film of carbon composite material formed by aggregation of a plurality of carbon composite materials.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/June 14, 2022							Primary Examiner, Art Unit 3761